UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7504


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HENDERSON L. HINTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:06-cr-00015-BO-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henderson L. Hinton, Appellant Pro Se.   Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henderson      L.   Hinton   seeks    to    appeal    the    district

court’s order denying his motion for recusal.                   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain    interlocutory      and     collateral     orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).               The order Hinton seeks

to   appeal     is   neither    a   final      order    nor     an     appealable

interlocutory or collateral order.            Accordingly, we dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                        2